Citation Nr: 1023922	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from June 1952 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that during service, the Veteran served 
on board several ships as a boiler technician, which is 
consistent with his contention that he was exposed to 
significant noise during service.  Indeed, the RO conceded 
his in-service exposure to noise.  Therefore, in January 
2007, the Veteran was provided an examination to determine 
whether it was as likely as not that any hearing loss and 
tinnitus were related to his period of active service.  
However, the Board's review of the opinions provided by the 
January 2007 VA examiner reveals that they are inadequate.

The January 2007 VA examiner stated that he could not resolve 
the issue without resort to mere speculation.  It appears, 
however, that the examiner based his opinion on an inaccurate 
factual premise.  Most significantly, the examiner placed 
some significance on the Veteran's report of the onset of 
relevant symptoms many years after service; however, the 
Veteran contends that he has consistently reported the onset 
of his tinnitus while on board the USS Roosevelt during 
service.  

Consequently, the Board finds that the Veteran should be 
afforded a new VA audiological examination to determine 
whether it is at least as likely as not that his current 
hearing loss and tinnitus are related to active service.  

While in remand status, arrangements should also be made to 
obtain any additional VA treatment records for the Veteran, 
dated since March 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran related to 
hearing loss and tinnitus, dated since 
March 2008.  

2.  Thereafter, arrangements should be 
made to afford the Veteran a new VA 
audiological examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's current bilateral hearing 
loss and tinnitus had their onset 
during active service or are related to 
any in-service disease, event, or 
injury, including acoustic trauma.  The 
examiner should be informed that 
exposure to noise during service has 
been conceded and that the Veteran has 
reported experiencing tinnitus during 
service.  

A detailed rationale for any opinion 
expressed should be provided.  

3.  Then, the RO/AMC should read all 
medical opinions obtained to ensure 
that the remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran and his representative 
an appropriate amount of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

